Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 28 Apr 2022 amends claims 1, 4, 5, 7, 8, 13, and 14; claims 2, 3, 15, 17, 19, and 22 are cancelled; new claims are 24 and 25. thereby providing claims 1, 4-14, 16, 18, 20, 21 and 23-25 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 16, 18, 20, 21 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2003/0055410) in view of Tesar (US 2015/0018622).
	For claim 1, Evans discloses a medical control apparatus ([0099] surgeon's console 12) comprising:
	circuitry ([0138]: e.g. video processor) configured to control a display ([0099]: display system) of a medical image ([0245]  the system provides a generally stationary image at the viewer 1202) captured by an imaging device ([0107]: endoscope medical camera) on a basis of a state related to a movement mode of the imaging device ([0086] FIG. 40A shows a block diagram indicating control steps of another control system of the surgical system, the control system being arranged to cause end effectors of the surgical system to track motion of a surgical site on a beating heart and to provide a generally " still" image of the moving surgical site at a viewer), wherein 
in a first mode, in which the imaging device is immovable ([0166] surgical worksite 86 is generally immobilized), the circuitry is configured to cause medical images consisting of multiple time-series frame images ([0239]: Image processing is used also to still an image of the surgical site displayed on the viewer at the operator station, so that an apparently stationary or "still" image is displayed to the surgeon.) to be displayed on a display screen ([0166]: displayed on the video display system 14.), and 
	in a case that the movement mode is switched from the first mode to a second mode in which the imaging device is movable ([0161] e.g. camera moved to track part of the motion of the surgical worksite 86), the circuitry is configured to cause a first medical still image that is one of the medical images to be displayed on the display screen ([0161] image processing is used to still a remaining part of the motion of the surgical worksite 86, or of the resultant surgical worksite 86a; [0174] image of the resultant surgical worksite 86a would be stabilized).
Evans does not expressly disclose to change the display of the first medical still image on the display screen according to movement of the imaging device such that movement of the imaging device is apparent from the first medical still image.
Tesar teaches to change the display of the first medical still image on the display screen according to movement of the imaging device such that movement of the imaging device is apparent from the first medical still image ([0105] “the image processing system can be configured to display a graphic representative of at least one camera. In some embodiments, the image processing system can be configured to receive tracking information association with the location and/or orientation of at least one camera. In some embodiments, the graphic representative of at least one camera can be displayed based at least in part on the tracking information.”).
It would be obvious to a person with ordinary skill in the art to combine the camera movement and display teachings of Tesar with the teachings of Evans to provide an improved visualization of a surgical site.
	For claim 4, Evans discloses wherein in the second mode, the circuity is configured to blur a portion of the medical still image in correspondence with a direction of movement of the imaging device to form the changed first medical still image ([0431]: When motion is present, blurring of the image can occur). 
	For claim 5, while Evans does not, Tesar teaches wherein in the second mode, the circuitry is configured to additionally cause a notification image ([0105] “the image processing system can be configured to display a graphic representative of at least one camera. In some embodiments, the image processing system can be configured to receive tracking information association with the location and/or orientation of at least one camera. In some embodiments, the graphic representative of at least one camera can be displayed based at least in part on the tracking information.”) in addition to the changed first medical still image indicating of the imaging device to be displayed on the display screen in correspondence with a direction of movement of the imaging device ([0441]: The display system can be configured to have motion sensors such that this movement is detected and an alert or warning is provided indicating to the surgeon or other operator that the retractor should be repositioned to maintain a desirable parallel orientation between the surgeon, the display, and the cameras.). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
For claim 6, Evans discloses wherein the first medical still image is a still image of a medical captured image captured when changing from the first mode to the second mode ([0159]: Following the step of determining the motion or movement of the surgical worksite 86 (see FIGS. 3A and 3B), or of the resultant surgical worksite 86a, a stationary or substantially stationary image of the surgical worksite 86 or of the resultant surgical worksite 86a is obtained and displayed on the video display system 14 (see FIG. 1) in accordance with a step represented by block 556.). 
For claim 7, while Evans does not, Tesar teaches wherein the changed first medical still image is a still image of a medical captured image captured by lowering an enlargement ratio when changing from the first mode to the second mode ([0394] the image processing module 392 can be configured to provide electronic zoom or magnification according to user input, to system configuration, to camera position, to surgical tool movement or position, or the like.). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
	For claim 8, while Evans does not, Tesar teaches wherein the in the second mode, the circuitry is configured to alter a region of the first medical still image in correspondence with a direction of movement of the imaging device to form the changed first medical still image. ([0374] These sensors can measure the physical motion of the cameras due to movement of the device. This motion can be subtracted from the image in order to render a displayed image in which the area of interest is relatively still, despite any movement by the surgical device.). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
	For claim 9, Evans discloses wherein on condition that the second mode is changing to the first mode, the circuitry is configured to cause a medical captured image captured after changing from the second mode to the first mode to be displayed on the display screen ([0160] In accordance with another method, the endoscope camera 84, or left and right cameras 88a and 88b (see FIGS. 3A and 3B), are not maintained substantially stationary relative to the surgical worksite 86, or the resultant surgical worksite 86a (see FIGS. 3A and 3B). Instead, the moving image of the surgical worksite 86, or of the resultant surgical worksite 86a (see FIGS. 3A and 3B), relative to the cameras 88a and 88b is manipulated or processed by the video processor 302 (see FIGS. 3A and 3B) and transformed into a stationary or generally still image.). 
	For claim 10, Evans discloses wherein circuitry is configured to specify the movement mode on a basis of a result of detecting a predetermined switching operation that switches between the first mode and the second mode ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of seconddom of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the surgical worksite 86 would appear essentially stationary to the surgeon 18, as viewed by the cameras 88a and 88b, or by endoscope 84, and displayed on the video display system 14.). 
	For claim 11, Evans discloses wherein the imaging device is supported by an arm including multiple links joined to each other by one or multiple joint sections, the arm being configured to be rotatable about one or multiple predetermined rotation axes, and the circuitry is configured to specify a movement of the imaging device on a basis of a change of a rotational angle in the one or multiple predetermined rotation axes ([0101]). 
	For claim 12, Evans discloses comprising: an arm including multiple links joined to each other by one or multiple joint sections; and the imaging device supported by the arm ([0107]). 
	For claim 13, Evans discloses a medical observation apparatus comprising: 
	an arm including multiple links joined to each other by one or multiple joint sections ([0101]); and 
	an imaging device supported by the arm ([0107]); 
	and as discussed for corresponding limitations in claim 1. 
	For claim 14, Evans discloses a control method executed by a medical control apparatus ([0099] surgeon's console 12), the control method comprising: 
controlling a display of a medical image captured by an imaging device on a basis of a movement mode of the imaging device ([0086] FIG. 40A shows a block diagram indicating control steps of another control system of the surgical system, the control system being arranged to cause end effectors of the surgical system to track motion of a surgical site on a beating heart and to provide a generally " still" image of the moving surgical site at a viewer), 
wherein in a first mode, the imaging device is immovable ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of second of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the surgical worksite 86 would appear essentially stationary to the surgeon 18, as viewed by the cameras 88a and 88b, or by endoscope 84, and displayed on the video display system 14.), and 
controlling causes medical images consisting of multiple time-series frame images to be displayed on a display screen ([0166] displayed on the video display system 14), and 
in a case that the movement mode is switched from the first mode to a second mode, in which the imaging device is movable, or the movement mode is switched from the first mode to the second mode and movement is started, ([0161] e.g. camera moved to track part of the motion of the surgical worksite 86), 
controlling causes a first medical still image to be displayed on the display screen ([0161] image processing is used to still a remaining part of the motion of the surgical worksite 86, or of the resultant surgical worksite 86a; [0174] image of the resultant surgical worksite 86a would be stabilized), 

Evans does not expressly disclose wherein the first medical still image is one of the medical images obtained before the movement, and change the display of the first medical still image such that a direction of movement of the imaging device is apparent from the first medical still image
Tesar teaches wherein the first medical still image is one of the medical images obtained before the movement, and change the display of the first medical still image such that a direction of movement of the imaging device is apparent from the first medical still image ([0105] “the image processing system can be configured to display a graphic representative of at least one camera. In some embodiments, the image processing system can be configured to receive tracking information association with the location and/or orientation of at least one camera. In some embodiments, the graphic representative of at least one camera can be displayed based at least in part on the tracking information.”). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
For claims 16, 18, and 20, Evans discloses wherein: in the first mode, determining whether the movement mode is switching from the first mode to the second mode, and in the second mode, determining whether the movement mode is switching from the second mode to the first mode ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of second of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the surgical worksite 86 would appear essentially stationary to the surgeon 18, as viewed by the cameras 88a and 88b, or by endoscope 84, and displayed on the video display system 14.).  
For claims 21, Evans discloses wherein in the second mode, the circuitry is configured to interpolate the medical still image in correspondence with the direction of movement of the imaging device estimated by the circuitry to form the changed first medical still image ([0133]: The predicted position can be used, for example, to augment, verify, or substitute the position determined by the motion tracking system, and/or to compensate for system lag, and/or the like.).  
	For claim 23, Evans discloses wherein the circuitry is configured to cause an object indicating a capture range that had been captured before lowering the enlargement ratio to be displayed on the changed first medical still image ([0175] video processing techniques and systems can be used to correct for zoom, lateral translation and rotation of the surgical worksite 86, or of the resultant surgical worksite 86a, so that the surgeon is able to observe a stationary or substantially stationary image 800 of the surgical worksite 86).
For claims 24 and 25, Evans discloses a medical control apparatus comprising: 
circuitry ([0138]: e.g. video processor) configured to control a display ([0099]: display system) of a medical image ([0245]  the system provides a generally stationary image at the viewer 1202) captured by an imaging device ([0107]: endoscope medical camera) on a basis of a state related to a movement mode of the imaging device ([0086] FIG. 40A shows a block diagram indicating control steps of another control system of the surgical system, the control system being arranged to cause end effectors of the surgical system to track motion of a surgical site on a beating heart and to provide a generally " still" image of the moving surgical site at a viewer), 
in a first mode, in which the imaging device is immovable ([0166] surgical worksite 86 is generally immobilized), the circuitry is configured to cause medical images consisting of multiple time-series frame images ([0239]: Image processing is used also to still an image of the surgical site displayed on the viewer at the operator station, so that an apparently stationary or "still" image is displayed to the surgeon.) to be displayed on a display screen ([0166]: displayed on the video display system 14.), and 
	in a case that the movement mode is switched from the first mode to a second mode in which the imaging device is movable ([0161] e.g. camera moved to track part of the motion of the surgical worksite 86), 
the circuitry is configured to cause a first medical still image that is one of the medical images to be displayed on the display screen ([0161] image processing is used to still a remaining part of the motion of the surgical worksite 86, or of the resultant surgical worksite 86a; [0174] image of the resultant surgical worksite 86a would be stabilized).  
Evans does not expressly disclose to change the display of the first medical still image according to movement of the imaging device such that a direction of movement of the imaging device is apparent from the first medical still image.
Tesar teaches to change the display of the first medical still image according to movement of the imaging device such that a direction of movement of the imaging device is apparent from the first medical still image ([0105] “the image processing system can be configured to display a graphic representative of at least one camera. In some embodiments, the image processing system can be configured to receive tracking information association with the location and/or orientation of at least one camera. In some embodiments, the graphic representative of at least one camera can be displayed based at least in part on the tracking information.”).
It would be obvious to a person with ordinary skill in the art to combine the camera movement and display teachings of Tesar with the teachings of Evans to provide an improved visualization of a surgical site.


Response to Arguments
Applicant's arguments filed 28 Apr 2022 have been fully considered but they are not persuasive. Evans and Tesar disclose the newly amended limitations as discuss above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485